Citation Nr: 9914553	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating for psychiatric disability in 
excess of 10 percent, prior to August 29, 1998.

2.  Entitlement to an increased rating for psychiatric 
disability, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
November 1948.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  A hearing was held before a hearing officer at the 
RO in June 1994, and the hearing officer's decision was 
entered in August 1994.  

The appeal was last before the Board in June 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a rating 
decision entered in November 1998, increased the rating for 
the veteran's service-connected psychiatric disability from 
10 percent disabling to 70 percent disabling, with which 
latter evaluation the veteran continues to disagree, and a 
Supplemental Statement of the Case was mailed to the veteran 
the same month.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
psychiatric disability, prior to August 29, 1998, included 
complaint of frequent headaches, without ascertained memory 
impairment, depression or disturbed thinking; overall 
impairment attributable to psychiatric disability, prior to 
August 29, 1998, was not more than mild.  

2.  Current manifestations of the veteran's service-connected 
psychiatric disability include intermittently illogical 
speech, an ability to interact with others and an absence of 
ascertained depression; total overall impairment attributable 
to psychiatric disability, on and after August 29, 1998, is 
not shown.   


CONCLUSIONS OF LAW

1.  The criteria for a rating for psychiatric disability in 
excess of 10 percent, prior to August 29, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 
and Part 4, Diagnostic Code 9424, as promulgated in 38 C.F.R. 
§ 4.132 (in effect through November 6, 1996) and 38 C.F.R. 
§ 4.130 (1998).  

2.  The criteria for a rating in excess of 70 percent for 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 9424, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims, as stated 
on the title page, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that these 
claims are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for conversion reaction, 
manifested by arthralgia of the ankles, wrists and fingers 
(hereafter "psychiatric disability"), for which the RO has 
assigned a 70 percent rating (with a 10 percent rating having 
been in effect through August 28, 1998) under the provisions 
of Diagnostic Code 9424 of the Rating Schedule. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected psychiatric disability.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.  


I.  Rating for Psychiatric Disability in Excess of 10 
Percent, Prior to August 29, 1998

Pursuant to Diagnostic Code 9424, prior to November 7, 1996, 
the evaluation of the veteran's service-connected psychiatric 
disability turns on the severity of his overall social and 
industrial impairment.  A 10 percent rating is warranted 
where such impairment is "mild"; if such impairment is of 
"definite" severity, a 30 percent rating is warranted. 
38 C.F.R. § 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  With 
these considerations in mind, the Board will address the 
merits of the claim at issue.

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9424 under the revised 
criteria, a 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  See 61 Fed. Reg. 52, 702 (1996).

Concerning his claim for an increased rating for psychiatric 
disability, the veteran asserts that he is often depressed 
and that he experiences frequent headaches.  In this regard, 
when examined by VA in February 1989, at which time the 
veteran was employed in an unstated capacity involving a 
"parking garage", he related that he (as recorded by the 
examiner) missed "very little work".  Thereafter, a report 
pertaining to the veteran's hospitalization at a VA facility, 
primarily in response to excessive drinking, in December 
1993, reflects that he had apparently discontinued working by 
that time.  

When examined by VA in February 1994, the veteran indicated 
that his depression had worsened, though his headaches were 
less problematic (i.e., "a little bit better").  Findings 
on mental status examination included speech which was 
described as being "well modulated", with mood denoted as 
being "characterized by slight dysphoria"; he was free of 
any "perceptual disturbances", "language impairments" or 
"thought disturbances"; he exhibited "intact" abstract 
thinking, and was oriented in three spheres; memory for the 
recent and very recent past was described as being 
"intact", and memory functions generally were described as 
being "all intact"; and the veteran was noted to sleep 
"restlessly", though "he was able to go to sleep".  The 
pertinent examination diagnosis was conversion reaction 
disorder (though only by history), and a then most recent 
score of 70 was assigned as being representative of the 
veteran's Global Assessment of Functioning (GAF).  The 
examiner commented that the veteran's overall mental status, 
then "10 percent" disabling, had neither "improved 
significantly" nor "gotten worse" since 1989.  Two months 
later, in June 1994, the veteran was afforded a personal 
hearing, the transcript of which is of record.  

In considering the veteran's claim for a rating for 
psychiatric disability in excess of 10 percent, prior to 
August 29, 1998, the Board is of the opinion, in light of the 
reasoning advanced hereinbelow, that the 10 percent rating 
which remained in effect through August 28, 1998, was, at 
least in accordance with the above-cited criteria that was in 
effect through November 6, 1996, fully appropriate.  In 
reaching such conclusion, the Board is constrained to point 
out that the veteran's service-connected psychiatric 
disability was not, in the course of the duration terminating 
on August 28, 1998, shown to have occasioned any 
ascertainable social impairment.  In this regard, at his June 
1994 personal hearing, the veteran related that "[he got] 
along" with his neighbors.  Further, the Board observes that 
any propensity the veteran may have had to avoid others 
(relative to the duration incident to this aspect of the 
appeal) would appear, as opposed to being traceable to his 
service-connected psychiatric disability, to have been 
largely a matter of subjective personal preference, given his 
testimony at the June 1994 hearing that, instead of being 
visited by others, he would "rather [have been] left 
alone".  In addition, the veteran's service-connected 
psychiatric disability would not appear, within the time 
period relevant to this aspect of the appeal, to have been 
productive of any ascertained industrial inadaptability.  In 
this regard, while the veteran had apparently stopped working 
at some point in the early 1990's, he neither avers nor does 
the evidence reflect that such discontinuation of employment 
was occasioned by any factor associable with his service-
connected psychiatric disability.  Moreover, the Board cannot 
overlook the consideration that the veteran's assigned GAF on 
the February 1994 VA examination was 70.  Inasmuch as a GAF 
of 55-60 is indicative of only "moderate" industrial 
impairment, see Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995), the Board is of the view that a substantially higher 
GAF of 70 would clearly not equate with the requisite 
"definite" industrial impairment necessary for a temporal 
30 percent rating (since 'definite' is itself, in light of 
O.G.C. Prec. 9-93, supra, 'more than moderate').  Finally, 
the Board would observe that under the provisions of 
38 C.F.R. § 4.130 (in effect through November 6, 1996), which 
were, with respect to the duration in question in this aspect 
of the appeal, of bearing on the severity of pertinent 
psychiatric disability as determinable by the related 
symptomatology and analysis thereof, the collective mental 
status examination findings obtaining in conjunction with the 
above-addressed February 1994 VA examination, to include an 
ability to think abstractly and the absence of any thought or 
perceptual disturbances, were in fact, in the Board's view, 
productive of no more than mild overall pertinent impairment, 
commensurate with the veteran's then temporally assigned 10 
percent rating.  In view of the foregoing observations, then, 
the Board concludes that a rating for psychiatric disability 
in excess of 10 percent, prior to August 29, 1998, at least 
in accordance with the provisions of Diagnostic Code 9424 in 
effect through November 6, 1996, was not in order.

The Board is, in addition, of the opinion that entitlement to 
a rating for psychiatric disability in excess of 10 percent, 
prior to August 29, 1998, was not warranted pursuant to the 
revised above-addressed criteria (for Diagnostic Code 9424) 
that became effective November 7, 1996.  In reaching this 
conclusion, the Board would point out that while factors such 
as a depressed mood would, if shown, be characteristic of 
disability warranting a 30 percent rating under the above-
cited revised criteria, the veteran's mood, on the February 
1994 VA examination was, in contrast, described as being 
typified by only 'slight dysphoria'.  Further, while mild 
memory loss would, if evident, be representative of 
disability warranting a 30 percent rating under the above-
cited revised criteria, the veteran's memory, both 
functionally and with respect to an ability to recall recent 
events, was described as being 'intact' on the February 1994 
VA examination.  Finally, while chronic sleep impairment, if 
shown, would in fact be characteristic of pertinent 
disablement commensurate with a temporal 30 percent rating 
under the above-cited revised criteria, the VA examiner in 
February 1994 essentially disclaimed any notion of the same, 
asserting that, while the veteran's sleep was restless, he 
was in fact, apparently without resort to any somnifacient, 
able to fall asleep.  Given the foregoing observations, then, 
the Board is persuaded that, under the above-cited revised 
criteria that became effective on November 7, 1996, a rating 
in excess of the 10 percent evaluation assigned for the 
veteran's service-connected psychiatric disability, prior to 
August 29, 1998, was not in order.  


II.  Increased Rating for Psychiatric Disability, Currently 
Rated as 70 Percent Disabling

Pursuant to Diagnostic Code 9424, in effect through November 
6, 1996, the evaluation of the veteran's service-connected 
psychiatric disability turns on the severity of his overall 
social and industrial impairment.  A 70 percent rating is 
warranted if such impairment is severe; a 100 percent is 
warranted if such impairment is total.   

In addition, as noted above, effective November 7, 1996, VA 
has revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  Pursuant to Diagnostic Code 9424 
under the revised criteria, a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

When examined by VA on August 29, 1998, the veteran indicated 
that his overall psychiatric disablement had 'worse[ned]' 
since he had last been examined by VA in 1994, although his 
asserted complaints involved only physical problems.  He 
denied experiencing crying spells and, though he indicated 
that he may "get[] down" on occasion, he did not believe, 
as recorded by the examiner, that he was "seriously 
depressed".  

On mental status examination, the veteran's appearance was 
described as being "unkempt [and] untidy"; he was oriented 
in three spheres, and his affect was described as being 
"anxious"; his overall mood was noted to be "slightly 
agitated", and his "communication" was described as being 
"illogical" at times.  The examiner commented that, while 
the veteran continued to manifest a conversion disorder, it 
was "not apparent that [such condition interfered] with his 
ability to support himself".  The examiner further observed 
that the veteran ostensibly retained "an ability to interact 
with" others, and stated that the veteran's "conversion 
disorder [did] not appear" to render him unemployable.  A 
score of "about 35" was assigned as being representative of 
the veteran's GAF.  

In considering the veteran's claim for an increased rating 
for his service-connected psychiatric disability, presently 
rated as being 70 percent disabling, the Board is of the 
opinion, in light of the reasoning advanced hereinbelow, that 
an increased disability evaluation therefor, at least in 
accordance with the above-stated criteria in effect prior to 
November 7, 1996, is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's psychiatric disability, based on the report of his 
August 1998 VA examination, would appear, given the 
examiner's observation that the veteran continued to have 'an 
ability to interact with others', to clearly not be 
productive of the requisite total social inadaptability 
consistent with a 100 percent rating.  Further, impairment 
related to the veteran's service-connected psychiatric 
disability would not appear to occasion the requisite total 
industrial inadaptability necessary for the assignment of a 
100 percent rating under the above-stated criteria in effect 
prior to November 7,1996.  In this regard, even ignoring that 
the veteran has apparently not been gainfully employed for 
nearly a decade, the Board cannot overlook the consideration 
that the VA examiner in August 1998 specifically indicated, 
as reflected in the pertinent above-quoted language set forth 
in the preceding paragraph, that the veteran's conversion 
disorder did not ostensibly preclude him from working. The 
veteran retired at age 62 many years ago. In view of the 
foregoing observations, then, the Board is of the view that 
an increased rating for the veteran's service-connected 
psychiatric impairment, under the criteria contained in 
Diagnostic Code 9424 which was in effect prior to November 7, 
1996, is not warranted.  See Johnson v. Brown, 7 Vet.App. 95 
(1994).

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 70 percent for the veteran's service-
connected psychiatric disability, pursuant to the criteria 
that became effective on November 7, 1996, is not warranted.  
In reaching this conclusion, the Board would point out that, 
when examined by VA in August 1998, although the veteran's 
speech ('communication') was intermittently 'illogical', such 
characteristic is in fact independently representative of 
disability warranting only a 50 percent rating.  See 
38 C.F.R. § 4.130 (1998).  Further, while even the presence 
of a "depressed mood" would (if shown) only be separately 
indicative of disability warranting a 30 percent rating, the 
Board is constrained to observe that, not only was the 
veteran's mood described on the recent VA examination as 
being merely 'slightly agitated', but the veteran himself 
reportedly disclaimed being 'seriously depressed'.  Finally, 
while the Board is cognizant that the VA examiner in August 
1998 described the veteran's appearance as being 'unkempt 
[and] untidy', the foregoing still militates against any 
notion of pertinent total disablement, inasmuch as "neglect 
of personal appearance and hygiene", even if shown, is 
independently characteristic of disability warranting only a 
70 percent rating.  Given the foregoing observations, then, 
the Board is readily persuaded that, under the above-cited 
revised criteria that became effective on November 7, 1996, a 
pertinent disability rating in excess of the 70 percent 
evaluation presently assigned is not in order.   

Finally, in each aspect of the decision set forth above 
(comprising the Board's separate disposition bearing on each 
issue listed on the title page), the Board has given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show, with respect to either temporal aspect of the 
decision set forth above, that the actual manifestations of 
the veteran's service-connected psychiatric disability more 
closely approximate(d) those required for the higher rating 
applicable to either separate aspect of the appeal.  
38 C.F.R. § 4.7.  


ORDER

A rating in excess of 10 percent for psychiatric disability, 
prior to August 29, 1998, is denied.

An increased evaluation for psychiatric disability, rated 70 
percent disabling since August 29, 1998, is denied.


		
	WAYNE M. BRAEUER
	 Member, Board of Veterans' Appeals




 

